DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: a gait assistive device with a rearfoot plate and a forefoot supporting part having a curved structure and a predetermined elastic force or cushion, exemplified by Figs. 4-25
Species II: a gait assistive device with a rearfoot plate and a forefoot plate, exemplified by Figs. 26-42
If applicant elects species I, please also elect the following sub-species:
Sub-species a: front supporting part being fixedly connected to the foot supported part, exemplified by figs. 4-13
Sub-species b: front supporting part supported by a hinge, exemplified in Fig. 24
With either species election, please elect the following sub-species:
	Rearfoot plate connection sub-species:
Sub-species a: rearfoot plate connected to the foot support by a hinge member, exemplified by Fig. 4.
Sub-species b: rearfoot plate connected to the foot support by an ellipsoid joint, exemplified by Figs. 15-17.
Sub-species c: rearfoot plate connected to the foot support by a joint having intersecting curved members to provide two degrees of freedom, exemplified by Figs. 18-19.
Sub-species d: rearfoot plate connected by a ball and joint structure, exemplified by Fig. 23
Angle/Coronal adjusting member sub-species:
Sub-species a: elastic member angle adjusting part, exemplified by figs. 6 and 9-12
Sub-species b: torsion spring angle adjusting part, exemplified by Fig. 13
Sub-species c: hydraulic coronal adjusting part, exemplified by Figs. 14, 31, and 43
Sub-species d: coronal adjusting part including an elastic member and a stopper member threaded to a base member to adjust the distance that the rearfoot plate , exemplified by figs. 37-41.
The species are independent or distinct because the species are not connected in design or operation and can not be used with each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 8, and 12-13 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The different species require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Jong Won Kim on 7/19/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./             Examiner, Art Unit 3785                                                                                                                                                                                           

/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785